Citation Nr: 0327359	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  98-19 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinea cruris with trunk rash.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1955 to 
September 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  (Subsequently, the appellant relocated 
to an area served by the RO in Winston-Salem, North 
Carolina.)  In that determination, the RO denied the 
appellant's claim for a compensable evaluation for tinea 
cruris with trunk rash.  He disagreed and this appeal ensued.  

In a September 2002 rating decision, the RO increased the 
evaluation to 10 percent disabling.  VA is required to 
consider and discuss the severity of the disability with 
reference to at least the next-higher disability rating 
provided for in VA regulations with respect to that 
disability.  Thus, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and, therefore, such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In this 
case, the appellant's claim for increased compensation is 
continued, as noted on the title page of this decision.  


REMAND

Although the RO last reviewed this claim in September 2002, 
and issued to the appellant a supplemental statement of the 
case in October 2002, the RO has not adjudicated this claim 
in light of a recent statutory or regulatory changes.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  This 
statute redefined VA's duty to assist and enhanced its duty 
to notify a claimant of information and evidence necessary to 
substantiate a claim.  This statutory change is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or claims filed before the date of enactment and not 
yet final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100.  The record does not show that the appellant has been 
notified of this statute or of VA's revised obligations.  
Though the Board formerly had authority to correct a missing 
or defective VCAA notice, see 38 C.F.R. § 19.9(a)(2)(ii), 
that regulatory provision was invalidated by Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Because the 
Board no longer has authority to issue VCAA duty-to-notify 
letters, the Board will not attempt to cure the VCAA 
deficiency in this case and will remand the case to the RO 
for appropriate action to ensure compliance with the VCAA.  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  Therefore, for these reasons, a remand is required.  

The disability is currently assigned a noncompensable 
evaluation under the criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7806, for eczema.  Effective August 30, 2002, 
VA amended that portion of the Schedule for Rating 
Disabilities addressing skin disabilities.  See 67 Fed. Reg. 
49,590-99 (Jul. 31, 2002) (codified as amended at 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2003)).  These amendments 
included a new version of Diagnostic Code 7806.  As 
manifested by the statement of the case in October 1998 and 
the supplemental statement of the case in October 2002, the 
RO has evaluated the disability using the old version of the 
criteria, but not using the new version.  

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the appellant.  When a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board must (1) 
determine whether the intervening change is more favorable to 
the appellant; (2) if the amendment is more favorable, apply 
that provision to rate the disability for periods  from and 
after the effective date of the regulatory change; and (3) 
apply the prior regulation to rate the disability for periods 
preceding the effective date of the regulatory change.  
Separate findings and conclusions are required on 
determinations of which version of an amended rating-schedule 
provision is more favorable to a claimant, and rating of a 
disability using the rating criteria applicable for a 
particular period of time.  VAOPGCPREC 3-2000.  

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2. Thereafter, the RO should readjudicate 
this claim in light of the statutory and 
regulatory changes discussed above.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim and a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



